Citation Nr: 0404701	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for musculoskeletal 
cervical strain (cervical spine disability), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1997 to July 
2001.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, that denied 
entitlement to an increased rating for cervical spine 
disability.  The veteran perfected a timely appeal of these 
determinations to the Board.

In his August 2002 statement filed with the RO, the veteran 
asserted that he suffers headaches as a result of his 
service-connected cervical spinal disability.  To date, VA 
has not considered this claim.  It is therefore referred to 
the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further 
development and adjudication.

The Board notes that the veteran was formally examined by VA 
in May 2001 and August 2002.  Although service connection has 
been established for musculoskeletal cervical strain, the 
medical evidence shows that he may also have intervertebral 
disc syndrome.  Indeed, in September 2002 written argument, 
the veteran's representative asserted that a higher rating 
was warranted because the veteran suffered from symptoms 
similar to intervertebral disc syndrome.

The Board notes that regulations pertaining to Diagnostic 
Code 5293, intervertebral disc syndrome, were revised, 
effective September 23, 2002.  67 Fed. Reg. 54345-54349 
(2002).  Effective September 26, 2003, substantive changes 
were again made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions consist of a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome).

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To date, the veteran has not been notified of 
the September 23, 2002 revisions to Diagnostic Code 5293 
(intervertebral disc syndrome) or the September 26, 2003 
newly enacted provisions of Diagnostic Codes 5235-5243.  
Moreover, neither of the veteran's previous VA spine 
examinations sufficiently addressed the symptomatology 
contemplated by either set of revisions, particularly in 
regard to the new criteria of Diagnostic Code 5243.  As such, 
further development, in the form of a new VA examination, and 
adjudication of the veteran's claim under the new diagnostic 
criteria is warranted.  

In addition, although the veteran received regular treatment 
at the Clarksburg, West Virginia, VA Medical Center, from 
December 2001 to May 2002, records of his VA treatment, dated 
since May 2002, have not been associated with the claims 
folder.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the VCAA, VA must obtain these 
outstanding VA medical records.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

Finally, the Board notes that the VCAA applies to this 
appeal.  This liberalizing law is applicable to the veteran's 
claim because it is pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations include notification provisions 
that specifically require VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate his claim.  As part of the notice, 
VA must specifically inform them which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  This notice is to be given prior to the issuance 
of a rating decision by the RO and should contain a request 
that the veteran provide any evidence in the veteran's 
possession that pertains to the claim.38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  

Here, the Board observes that the RO sent a January 2002 
letter notifying the veteran of the VCAA with respect to the 
veteran's claim of entitlement to an increased rating for a 
low back disability.  The RO did not, however, send a VCAA 
letter to the veteran with respect to his claim of 
entitlement to an increased rating for his cervical spine 
disability.  As such, neither the veteran nor his 
representative was issued any sort of notification of the 
VCAA's effect on the veteran's claim prior to the RO's 
decision on his claim.  Accordingly, the Board finds that the 
RO should, prior to rendering its decision of the veteran's 
claim upon remand, send the veteran a letter notifying him of 
the impact of the VCAA on his claim of entitlement to 
increased rating for cervical spine disability, which must 
include advising him of the information and evidence not of 
record that is necessary to substantiate his claim, which 
portion, if any, of the evidence is to be provided by the 
claimant, which part, if any, VA will attempt to obtain on 
behalf of the claimant, and a request that the veteran 
provide any evidence in his possession that pertains to his 
claim.  



In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant, which part, if 
any, the RO will attempt to obtain on his 
behalf, and a request that the veteran 
provide any evidence in his possession 
that pertains to his claim.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for a cervical 
spine condition.  This should 
specifically include examination and 
treatment records of the Clarksburg, West 
Virginia, VA Medical Center, dated since 
May 2002.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of the veteran's orthopedic and 
neurologic impairment related to service-
connected cervical spine disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

The examiner should identify and express 
an opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the veteran's cervical spine 
disability.  The examiner should conduct 
all indicated tests and studies, to 
include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  In 
rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the cervical 
spine.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of cervical spine.  In 
addition, if possible, the examiner 
should state whether the cervical spine 
disability has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician or treatment by 
a physician, and if so, the frequency and 
duration of those episodes.  

With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome and express 
an opinion as to their severity.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



